632 S.E.2d 662 (2006)
280 Ga. 757
WOODRUFF et al.
v.
GOULD et al.
No. S06A1061.
Supreme Court of Georgia.
July 13, 2006.
W. Carl Reynolds, Katherine Lee McArthur, Bradley J. Survant, Reynolds, McArthur & Horne, Macon, for appellants.
Jack G. Slover, Jr., Shaun M. Daugherty, Hall, Booth, Smith & Slover, P.C., William P. Keenan, Atlanta, for appellees.
THOMPSON, Justice.
Plaintiffs filed this medical malpractice case in Fulton County, the county of residence of the defendant physician. Two years later, the physician's professional group moved to transfer the case to Gwinnett County pursuant to OCGA § 9-10-31(c). Plaintiffs opposed the motion, asserting the statute was unconstitutional. The motion to transfer was granted, but the order granting *663 the motion was certified for immediate review.[1] We granted plaintiffs' application for interlocutory review to determine (1) whether OCGA § 9-10-31(c) is constitutional and, if so, (2) whether it could be applied retroactively. In the meantime, in another case, we answered the first part of our inquiry in the negative, holding that OCGA § 9-10-31(c) was unconstitutional because it empowers a non-resident defendant to change venue. EHCA Cartersville, LLC v. Turner, 280 Ga. 333, 626 S.E.2d 482 (2006).
We adhere to our ruling in Turner, finding OCGA § 9-10-31(c) unconstitutional. It follows that it was error to transfer this case to the Superior Court of Gwinnett County pursuant to OCGA § 9-10-31(c). The inquiry concerning the retroactive application of the statute is moot.
Upon the filing of the remittitur from this Court, the Superior Court of Gwinnett County shall enter an order returning this case to its original forum.
Judgment reversed.
All the Justices concur.
NOTES
[1]  The case was transferred to the Superior Court of Gwinnett County which issued an order to stay the proceedings pending our decision in this appeal.